Jackson, C. J.,
concurring.
This court rules nothing save that the case is prematurely brought here. If the jurisdiction of the Supreme Court depends upon the judgment dismissing the whole case, it was apparently done by consent; and had the ruling been made as desired by the plaintiff in error, it would not have been a final disposition of the case. Because, however, of the confused agreement, the difficulty of arriving at its meaning, and the injustice which would be done to the plaintiff in error in not having the right to review a judgment, which her opponent had agreed she should have, the usual affirmance of the judgment below, which follows from the dismissal of *136the writ of error, will not be allowed in this case'; but the case „ will be re-instated; the issue made by this demurrer will be allowed to be made again; or an interlocutory, or pendent* lile, bill of exceptions will be allowed and entered of record, for review here, when the case properly gets hero; or the judgment of the ordinary, which admitted the will to probate, may be assailed and set aside in that court or this court of equity, if such course be deemed' advisable, and if it can be dono upon legal or equitable grounds.
May 13, 1884.